DATED 29 January 2010

BETWEEN

19 ENTERTAINMENT LIMITED

and

ROBERT DODDS

AMENDMENT TO SERVICE AGREEMENT



THIS AGREEMENT is made on the 29th day of January 2010

B E T W E E N:



(1)   19 ENTERTAINMENT LIMITED (company number: 1886042), a company registered
in England, whose registered office is at c/ Baker & McKenzie LLP, 100 New
Bridge Street London EC4V 6JA (“the Company”);

and



(2)   ROBERT DODDS of 10B the Ridings, Cobham, Surrey KT11 2PT (“the Executive”)

WHEREAS:

(A) the Company and the Executive are parties to that certain service agreement
dated 31 August 2006 (the “Employment Agreement”); and

(B) the Company and the Executive wish to amend certain terms of the Employment
Agreement;

IT IS HEREBY AGREED as follows:-



1.   With effect from 29 January 2010, Clause 1 of the Employment Agreement
shall be deemed deleted and replaced by the following:

“1. APPOINTMENT

The Company shall employ the Executive and the Executive shall serve the Company
as President and Chief Executive Officer of the Company on and subject to the
terms and conditions specified herein (the “Employment”).”



2.   With effect from 29 January 2010, the first two lines of Clause 3.1 of the
Employment Agreement shall be deemed deleted and replaced by the following:

“The Executive shall be employed in the post of Chief Executive Officer of the
Company (with the title of “Chief Executive Officer” of the Company) in which
capacity he shall:”



3.   With effect from 29 January 2010, Clause 3.1 of the Employment Agreement
shall be amended as follows:

A new subparagraph (b) shall be inserted immediately following subparagraph
(a) and shall read as follows:

“(b) have responsibility for the day to day management of the Company and the
business of the Company and its subsidiaries, subject at all times to his
remaining in compliance with annual budgets as agreed or otherwise amended or
limited by the Board of the Company or the board of any parent. For the purpose
of clarity, “day to day management” shall mean authority to conduct, supervise
and oversee all aspects of day to day activities including (without limitation):



  (i)   taking or approving creative decisions,



  (ii)   the right to employ or engage and dismiss or terminate employees and
contractors;



  (iii)   contract negotiations;



  (iv)   financial decisions (within any budget or business plan approved by the
Board of CKX); and



  (v)   determining the identity of third party suppliers and advisers”

Thereafter, the former subparagraphs 3.1(b), (c), (d) and (e) shall become
subparagraphs (c), (d), (e) and (f), respectively.

Following new subparagraph (f), a new subparagraph (g) shall be added and shall
read as follows:

”(g) on a quarterly basis, sign such certifications as shall be requested by the
Chief Executive Officer or Chief Financial Officer of CKX, the Board of CKX or
any committee thereof, the Company’s or CKX’s auditors or any governing body
having jurisdiction over the Company or CKX, certifying as to the accuracy of
the Company’s financial statements.

4. With effect from 1 January 2010, Clause 5 of the Employment Agreement shall
be deemed deleted and replaced by the following:

“5. REMUNERATION

5.1 The Company shall pay to the Executive a base salary of 400,000 per annum,
payable monthly in arrears by equal instalments, provided that effective as of
January 1, 2010 the base salary shall be increased to £1,500,000 per annum.

5.2 For calendar year 2010, the Executive shall be eligible to receive a bonus
subject to the Bonus Plan attached hereto as Exhibit 5.2.”

5.3 In addition to the bonus described in Clause 5.2 above, the Executive shall
be eligible to receive a bonus or to participate in a bonus plan as determined
by the Compensation Committee of the Board of CKX, on and subject to the sole
discretion of, and terms from time to time determined by the Committee.”

5. Except as set forth herein, all other terms of the Employment Agreement shall
remain unchanged and in full force and effect.

[Signature Page Follows]

1

IN WITNESS whereof the parties hereto have executed this Amendment to Agreement
as a Deed the day and year first above written.

      SIGNED AS A DEED by }
19 ENTERTAINMENT LTD }
by Thomas P. Benson in

the presence of
  }      /s/ Thomas P. Benson—
 
   
Witness’ Name
         Jason K. Horowitz—
 
   
Address
       
Occupation
       
Signature
  _/s/ Jason K. Horowitz—
 
    SIGNED AS A DEED and }
DELIVERED AS A DEED }
by ROBERT DODDS in }

the presence of
  }/s/ Robert Dodds—
 
   
Witness’ Name
  Alexandra Jones—
 
   
Address
       
Occupation
       
Signature
  /s/ Alexandra Jones—
 
   

EXHIBIT 5.2
Calendar Year 2010 Bonus Plan

The target bonus amount for Executive shall be £500,000 (the “Target Bonus”).

The target OIBDAN number shall be $80,000,000 (the “OIBDAN Target”), provided
that operating income (loss) before non-cash depreciation of tangible assets and
non-cash amortization of intangible assets and non-cash compensation and other
non-cash charges, such as charges for impairment of intangible assets (“OIBDAN”)
shall be calculated in a manner consistent with 2009 calculations and provided
further that OIBDAN shall be calculated without giving effect to any payments
made (i) to Ryan Seacrest pursuant to the 2009 agreements between CKX and Ryan
Seacrest or related entities (“Seacrest Agreements”), (ii) to CKX or the Company
from any third party in respect of services performed by Ryan Seacrest under or
pursuant to the Seacrest Agreements (iii) to Simon Fuller pursuant to his
January 2010 Consultancy Deed in excess of £504,000, (iv) to Simon Fuller under
the Compromise Agreement of January 2010; or (v) that are non-recurring “one
time” payments or charges as agreed between the Compensation Committee of the
Board of CKX and Executive provided that if there is a dispute as to the
characterization of a payment or charge, the determination as to whether such
payment or charge was a non-recurring “one time” item shall be based on the
characterization of such item by the Company’s auditors.

Upon the Company achieving 90% of the OIBDAN Target, Executive shall be entitled
to receive 50% of the Target Bonus.

Upon achieving 100% of the OIBDAN Target, Executive shall be entitled to receive
100% of the Target Bonus.

The bonus amount shall be increased pro rata for achievement of between 90% and
100% of the OIBDAN Target .

2